Citation Nr: 1138215	
Decision Date: 10/13/11    Archive Date: 10/19/11

DOCKET NO.  07-20 656A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for depression.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1969 to February 1973 with service in Vietnam from January 1972 to December 1972.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in October 2005 of a Department of Veterans Affairs (VA) Regional Office (RO).

In April 2007, the Veteran appeared at a hearing before a Decision Review Officer, and in April 2009 he appeared at a hearing before the undersigned Veterans Law Judge.  The transcripts of the hearings are in the Veteran's file.

In July 2009 and in October 2010, the Board remanded the claim for further development, citing Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As the requested development has been completed, no further action to ensure compliance with the Board's remand directives is required.  Stegall v. West, 11 Vet. App. 268 (1998).  

In a decision in October 2010, the Board denied service connection for posttraumatic stress disorder.


FINDING OF FACT

Depression was not affirmatively shown to have been present in service, and depression, first documented after service, is unrelated to an injury or disease or event in service. 


CONCLUSION OF LAW

Depression was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2011).  



Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.

Also, the VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided pre-adjudication VCAA notice by letter, dated in May 2005.  The Veteran was notified of the type of evidence needed to substantiate the claim of service connection, namely, evidence of an injury or disease or event, causing an injury or disease, during service; evidence of current disability; and evidence of a relationship between the current disability and the injury or disease or event, causing an injury or disease, during service.  






The Veteran was also notified that VA would obtain service records, VA records, and records of other Federal agencies, and that he could submit records not in the custody of a Federal agency, such as private medical records, or he could authorize VA to obtain any non-Federal records on his behalf.

As for content of the VCAA notice, the letter substantially complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to the extent of pre-adjudication VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim, except for the effective date of the claim and the degree of disability assignable).

Although VCAA notice, pertaining to the effective date of the claim and the degree of disability assignable, was not provided, as the claim of service connection is denied, no effective date or disability rating can be assigned as a matter of law, so there is no possibility of any prejudice to the Veteran based on the omission.  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i)(C); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The RO obtained the service treatment records, service personnel records, VA records and other medical records, including records from a Vet Center. 





The Veteran was afforded a VA psychiatric examination in August 2009.  The Board finds that the report of examination is adequate to decide the claim, because the VA examiner reviewed the Veteran's history, conducted a thorough mental evaluation, and provided a diagnosis with a detailed rationale, regarding a nexus to service.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).    

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Facts

The service personnel records show that the Veteran served in Vietnam in 1972 and contain no record of any disciplinary problems.  The service treatment records contain no record of any complaint, finding, history, treatment, or diagnosis of a psychiatric disorder.  In December 1972 the Veteran separated from service.

After service, on a VA psychiatric examination in April 1973, the Veteran complained of difficulty falling asleep and occasional drinking.  The diagnosis was "no specific psychiatric diagnosis."  On a VA gastrointestinal examination in April 1973, the diagnosis was "psychophysiologic gastrointestinal reaction."






In 2004, the Veteran filed his claim for service connection.  The Veteran stated that he had attended a posttraumatic stress disorder briefing, and that the symptoms described in the briefing were similar to symptoms he had been experiencing since service.

VA records show that in July 2004 the Veteran complained of nightmares and memories of Vietnam.  .  

On a VA psychiatric intake evaluation in January 2005, the diagnosis was anxiety disorder.  

Veteran Center records from February to June 2005 document the Veteran's complaints of sleep disturbance, anxiety, and nightmares.  

VA records dated in January 2006 show a diagnosis of depression.  In May 2006, the diagnosis was major depressive disorder.  In June 2006, the diagnosis was major depressive disorder in partial remission.  In August 2006, the diagnosis was alcohol abuse and dependency and depression, possibly secondary to alcohol abuse.  In September 2006 and in December 2006, the diagnosis was major depressive disorder in partial remission.  

In May 2007, the Veteran testified that he suffered from nightmares, mood swings, impaired sleep, and depression.  

VA records dated in June 2007, in August 2007, in August 2008, and in April 2009, show a diagnosis of major depressive disorder.  In March 2008, the diagnosis was major depressive disorder in partial remission.  In October 2008, the diagnosis was depression and anxiety and alcohol abuse.  






On VA psychiatric examination in August 2009, the diagnosis was depression.  The VA examiner stated that it was less likely as not that depression was caused by or a result of service, rather the depression was related to family matters, not to events in service.

Principles and Theories of Service Connection

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active air service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active air service.  38 U.S.C.A. § 1110 (wartime service). 

Generally, to establish entitlement to VA disability compensation, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167   (Fed.Cir. 2004). 

In this case, several legal theories operate in conjunction with 38 U.S.C.A. § 1110 as implemented in 38 C.F.R. § 3.303. 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service. This may be accomplished by affirmatively showing inception or aggravation during service. 38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic." 



Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service. 38 C.F.R. § 3.303(d). 

Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a). The record does not show and the Veteran does not assert that he was in combat, and the combat provisions of 38 U.S.C.A. § 1154(b) do not apply. 

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377   (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board")). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran. 38 U.S.C.A. § 5107(b). 











Analysis

Applying the Principles and Theories of Service Connection

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159; see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness). 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion. 38 C.F.R. § 3.159. 

Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 








38 C.F.R. § 3.303(a) (Affirmatively Showing Inception In-service)

On the basis of the service records alone, depression was not affirmatively shown to have been present in service.  Accordingly, service connection under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a)  (affirmatively showing inception in service) is not established. 

38 C.F.R. § 3.303(b) (Chronicity and Continuity of Symptomatology)

38 C.F.R. § 3.303(d) (Initial Diagnosis after Service)

In statements and in testimony, the Veteran described a sense of fear while in Vietnam. 

The Veteran as a lay person is competent to describe a sense of fear, which is based on his personal experience. 38 C.F.R. § 3.159; see Layno at 469-71.  As symptoms of fear may be associated with a psychiatric diagnosis and as symptoms, not treatment, are the essence of continuity, his statements and testimony meet the threshold of a notation of symptoms during service, and the principles of service connection, pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) do apply.  See Savage v. Gober, 10 Vet. App. 488, 497   (1997) (continuity of symptomatology requires that the evidence either contemporaneous with service or otherwise show only that a condition was observed, that is, noted, during service, but does not require that such observation be recorded during service). 

As the service treatment records lack the documentation of manifestations sufficient to identify depression and sufficient observation to establish chronicity during service chronicity in service is not adequately supported by the service treatment records. 




As chronicity in service is not adequately supported by the service treatment records, then service connection may be established by either continuity of symptomatology after service under 38 C.F.R. § 3.303(b) or by initial diagnosis of the medical condition after service under 38 C.F.R. § 3.303(d). 

After service, the evidence in support of continuity of symptomatology consists of the Veteran's statements and testimony that his psychiatric symptoms have persisted service. 

As the Veteran is competent to describe a sense of fear, his statements and testimony are admissible and are to be considered as evidence of continuity. 38 C.F.R. § 3.159, see Rucker at 74 (competency is a legal concept in determining whether lay evidence may be considered, in other words, whether the evidence is admissible.). 

But as it does not necessarily follow that there is a relationship between the continuity of symptoms the Veteran avers and the current diagnosis of depression, medical evidence is required to demonstrate such a relationship unless such a relationship is one to which a lay person's observation is competent evidence.  See Savage at 497 (1997) (medical evidence is required to demonstrate continuity of symptomatology and any present disability unless such a relationship is one to which a lay person's observation is competent). 

Although the Veteran is competent to describe a sense of fear, depression is not a condition under case law that has been found to be capable of lay observation, and the determination as to the presence or diagnosis of depression is medical in nature and competent medical evidence is required to substantiate the claim.  Savage at 498 (On the question of whether there is a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent); 




see Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation). 

And although the Veteran as a lay person is competent to identify a simple medical condition and to offer an opinion on a simple medical condition, Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)), in a claim of service connection for a psychiatric disorder, there is a specific legal requirement that the diagnosis requires evidence diagnosing the condition in accordance 38 C.F.R. § 4.125, that is, a diagnosis that conforms to the Diagnostic and Statistical Manual of Mental Disorders (DSM- IV). 

In other words, depression is not a simple medical condition that the Veteran as a lay person can identify based on mere personal observation, that is, by visual observation or by any other of the senses. 

For this reason, the Veteran as a lay person is not competent to declare that he has depression or to offer an opinion that depression is related to events in service as the Veteran has described as depression is not a simple medical condition. 

And it has not been established that the Veteran is otherwise qualified through specialized education, training, or experience to state that he has depression or to offer an opinion on a condition that is medical in nature. Therefore, the Board rejects the Veteran's statements and testimony, that is, the lay evidence, as competent evidence that the Veteran has depression related to service either based on continuity of symptomatology under 38 C.F.R. § 3.303(b) or on initial diagnosis after service under 38 C.F.R. § 3.303(d). 

Although the Veteran as a lay person is not competent declare that he has depression or to offer an opinion that depression is related to service, the Veteran is competent to related a contemporaneous medical diagnosis or symptoms that later support a diagnosis by a medical professional.  Jandreau at 1377. 


The competent medical evidence, that is, a medical diagnosis, statement, or opinion by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion, such as any health-care professional, 38 C.F.R. § 3.159(c), shows that depression was first documented in 2006, but the diagnosis was not associated with the Veteran's service. 

The remaining medical evidence of record consists of the report of VA examination in August 2009, in which the diagnosis was depression.  The VA examiner then stated that it was less likely as not that depression was caused by or a result of service, rather the depression was related to family matters, not to events in service. This evidence opposes, rather than supports, the claim. 

As there is no favorable competent and credible lay or medical evidence that depression is related to service, the preponderance of the competent medical evidence is against the claim, the benefit-of-the-doubt standard of proof does not 


ORDER

Service connection for depression is denied.



____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


